Appeal from an order of the Family Court, Onondaga County (Gina M. Glover, R.), entered February 25, 2011 in a proceeding pursuant to Family Court Act article 6. The order, among other things, granted petitioners-respondents Angel M. Haynes and Robert Haynes joint legal and physical custody of the subject child.
Now, upon the stipulation and order of Family Court, Onondaga County, entered March 1, 2012 and upon reading and filing the stipulation of discontinuance sworn to by respondent-petitioner on February 22, 2012, and signed by respondent-petitioner’s attorney on March 7, 2012,
It is hereby ordered that said appeal is unanimously dismissed without costs upon stipulation. Present — Centra, J.P, Peradotto, Garni, Sconiers and Martoche, JJ.